Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11340667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US patent 11340667B2  claim 1 teaches all the limitations of claim 1 instant application.
Instant Application
1. An electronic device, comprising: 5 a substrate having a first surface and a second surface opposite the first surface and including an input terminal part on the first surface; a wiring substrate having a flexibility connected to the input terminal part; and an electronic component on the second surface of the substrate, 10 wherein the wiring substrate has an opening through the wiring substrate, and the opening overlaps with the electronic component when the wiring substrate is bent to a side of the second surface of the substrate.
 
 
US Patent 11340667 B2
Claim 1. An electronic device, comprising: a substrate including an input terminal part including a plurality of terminals; a wiring substrate having a flexibility connected to the input terminal part; and a camera module on a back surface of the substrate, wherein the wiring substrate comprises: a base film having a first surface and a second surface opposite to the first surface; a cover film covering the first surface of the base film; a plurality of wirings between the base film and the cover film; and a connection part in which the plurality of wirings is exposed from the cover film and arranged along one side of the base film, the wiring substrate includes a first region bent in a direction crossing the one side and a second region adjacent to the first region, the second region of the connection part includes a first connection terminal group connected to the plurality of wirings, a second connection terminal group, and a dummy terminal group arranged between the first connection terminal group and the second connection terminal group and not connected to the plurality of wirings, the first region is provided with an opening through the base film and the cover film, the second region overlaps the input terminal part, the dummy terminal group and the opening of the first region are adjacent to each other, and the opening overlaps with the camera module when the wiring substrate is bent to the back surface of the substrate.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-4,7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (US 7115980 B2) in view of Lee et al. (US 2017/0242457 A1).

  Regarding claim 1, Miyagawa discloses an electronic device, comprising:  a substrate (5 and 5a;Fig.3) having a first surface (top of 5)  and a second surface (bottom of 5a) opposite the first surface and including an input terminal part on the first surface (15 on top surface 5) ; a wiring substrate (3) having a flexibility connected to the input terminal part (15 Fig.3) connect to; and an electronic component (33) on the second surface of the substrate (bottom of 5a), wherein the wiring substrate has an opening through the wiring substrate (see opening 20A in FIg.4).

Miyagawa fails to specifically disclose the opening overlaps with the electronic component when the wiring substrate is bent to a side of the second surface of the substrate.
Lee discloses an opening (110 or 810 in Fig7)  overlaps with the electronic component (700) when the wiring substrate (100 and 800) is bent to a side of the second surface of the substrate (300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the electronic component and wiring substrate opening of Miyagawa in order to provide better visibility for the user to identify the electronic component so the component may perform its function of displaying information.
Regarding claim 2, Miyagawa fails to specifically disclose wherein the electronic component is a camera module or sensor module.
Lee discloses a camera module (700).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the electronic component   of Miyagawa in order to provide visual images to the electronic device and process images to be viewed on a display screen by the user.
Regarding claim 3, Miyagawa discloses wherein the opening is inside a peripheral portion of the wiring substrate (see opening 20a in Miyagawa).
 Regarding claim 4, Miyagawa discloses, in Fig.4, the wiring substrate includes a plurality of wiring and a connection terminal group arranged with a plurality of connection terminals in a first direction (see 22 arranged in a first direction),  the connection terminal group includes a first connection terminal group (see end of 22 at 20C), a second connection terminal group ( see other 22) , and a dummy connection terminal group (see 24 and 23)  between the first connection terminal group and the second connection terminal group, the plurality of wiring connects to the first connection terminal group and the second connection terminal group, the dummy connection terminal group is not connected to the plurality of wiring, and  the opening is adjacent to the dummy connection terminal group in a second direction intersecting with the first direction ( see 20a with 23 and 24).
Regarding claim 7, Miyagawa discloses, wherein a portion of the opening is in a folded region of the wiring substrate when the wiring substrate is bent to the side of the second surface (see 20a). 
Regarding claim 9, Miyagawa fails to disclose wherein the electronic component protrudes through the opening of the wiring substrate.
	Lee discloses wherein the electronic component protrudes through the opening of the wiring substrate ( see 700 protrude through opening 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the electronic component and wiring substrate opening of Miyagawa in order to provide better visibility for the user to identify the electronic component so the component may perform its function of displaying information.

Claim (s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (US 7115980 B2) in view of Lee et al. (US 2017/0242457 A1), as applied to claim 1 above, and further in view of Shin et al. (US 11515503 B2).
Regarding claim 5, Miyagawa discloses, wherein the input terminal part includes a first input terminal group, a second  input terminal group, and a dummy input terminal group between the first input terminal group and the second input terminal group, and each input terminal group includes a plurality of terminals arranged in the first direction (see Fig.4) the first input terminal group and  the first connection terminal group, the second input terminal group and the second connection terminal group,   and the dummy input terminal group and the dummy connection terminal group are connected (see 5b connected on substrate 5 with all groups in 20c).

Miyagawa fails to specifically disclose the first input terminal group and  the first connection terminal group, the second input terminal group and the second connection terminal group,   and the dummy input terminal group and the dummy connection terminal group are connected by an anisotropic conductive film.
Shin discloses terminals (see 161 in Fig.6) connected by an anisotropic conductive film ( 161 is connected to PA by a anisotropic conductive film).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shin to modify the substrates of Miyagawa in order to provide single direction conductivity to allow terminals to be connected while not being shorted together with other different terminals.
Regarding claim 6, Miyagawa discloses wherein a portion of the opening is in a folded region of the wiring substrate when the wiring substrate   is bent to the side of the second surface (see 20a bent around substrate 5 and 5a).
Regarding claim 8, Miyagawa discloses, wherein the substrate includes a display part and a driving circuit outside of the display part, the first input terminal group and the second input terminal group are connected to the driving circuit ( 22 are connected to terminals for the display on 5), and the dummy input terminal group is in a floating state or grounded state (see 23 and 24).
 
 

Allowable Subject Matter
	 Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the substrate is curved along the first direction and the first surface is convex  and the wiring substrate is bent to a curved region on the side of the substrate.  " in combination with the remaining limitations of the claim 1. 
  
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848